                                                                                                                      FILED
                                          UNITED STATES DISTRICT COURT                                              OCT 22 2019
                                                             for the                                     U.s   ~,
                                               Northern District of West Virginia                                        COURT WV
                                                                                                                           V26003 0
   EARL COLEMAN,


                    Plaintiff(s)
                      V.                                               Civil Action No.    5:19-CV-35

   FREDERICK ENTZEL,

                   Defendant(s)
                                           JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
        fl
        Judgment award               fl
                                Judgment costs             ~ Other




                  IT IS ORDERED that the Respondent’s motion to DISMISS or, in the Alternative, for Summary Judgment
    othe r.       entered
                  is GRANTED;
                          in favor that
                                    of said
                                        the Respondent;
                                            Petition for Habeas
                                                          and thatCorpus
                                                                   this civil
                                                                          is DISMISSED
                                                                              action is DISMISSED
                                                                                           WITH PREJUDICE;
                                                                                                  and STRICKEN
                                                                                                           that Judgment
                                                                                                                 from the is
                  active docket of this Court.


   This action was:
    fl tried by jury               ~ tried by judge     ~ decided by judge




   decided by Judge John Preston Bailey




                                                                        CLERK OF COURT
Date:        October 22. 2019                                           Cheryl Dean Riles cZ&~4~)_A A..~
                                                                        By: 5. 0. A~~am, Deputy Clerk
                                                                                 Signature of Clerk or Deputy Clerk
